DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 12, 14, and 16 are objected to because of the following informality:
	Claim 12 is objected to because of the informality in the recitation "and or" in line 2.  Examiner suggests changing the recitation to “and/or”.  All claims which depend on clam 12 are objected by virtue of dependency.  Appropriate correction is required.
	Claim 12 is objected to because of the informality in the recitation "from the group of" in line 2.  Examiner suggests changing the recitation to “from the group consisting of”.  All claims which depend on clam 12 are objected by virtue of dependency.  Appropriate correction is required.
	Claim 16 is objected to because of the informality in the recitation “according to claim 14" in line 1.  Examiner suggests changing the recitation to “according to claim 15”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “one of the layers” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation  will be treated as if it recites “one of the weatherable layer, the structural layer, and the functional layer”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “one or both of the other layers” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation  will be treated as if it recites “another and/or the third of the weatherable layer, the structural layer, and the functional layer”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 2 recites “Back-sheet” in line 1.  It is unclear whether the claimed “Back-sheet” is identical to or a different feature from the claimed “Back-sheet” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “The back-sheet”.  All claims which depend on clam 2 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 2 recites “the impact modifier” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if 
	Claim 3 recites “Back-sheet” in line 1.  It is unclear whether the claimed “Back-sheet” is identical to or a different feature from the claimed “Back-sheet” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “The back-sheet”.  Appropriate correction is required.
	Claim 4 recites “Back-sheet” in line 1.  It is unclear whether the claimed “Back-sheet” is identical to or a different feature from the claimed “Back-sheet” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “The back-sheet”.  Appropriate correction is required.
	Claim 5 recites “Back-sheet” in line 1.  It is unclear whether the claimed “Back-sheet” is identical to or a different feature from the claimed “Back-sheet” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “The back-sheet”.  Appropriate correction is required.
	Claim 6 recites “Back-sheet” in line 1.  It is unclear whether the claimed “Back-sheet” is identical to or a different feature from the claimed “Back-sheet” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “The back-sheet”.  Appropriate correction is required.
	Claim 7 recites “Back-sheet” in line 1.  It is unclear whether the claimed “Back-sheet” is identical to or a different feature from the claimed “Back-sheet” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “The back-sheet”.  Appropriate correction is required.
	Claim 7 recites “a polyolefin” in line 3.  It is unclear whether the claimed “a polyolefin” is identical to or a different feature from the claimed “a polyolefin” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “the polyolefin”.  Appropriate correction is required.
	Claim 8 recites “Back-sheet” in line 1.  It is unclear whether the claimed “Back-sheet” is identical to or a different feature from the claimed “Back-sheet” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “The back-sheet”.  Appropriate correction is required.
	Claim 9 recites “Back-sheet” in line 1.  It is unclear whether the claimed “Back-sheet” is identical to or a different feature from the claimed “Back-sheet” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “The back-sheet”.  Appropriate correction is required.
	Claim 10 recites “Back-sheet” in line 1.  It is unclear whether the claimed “Back-sheet” is identical to or a different feature from the claimed “Back-sheet” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “The back-sheet”.  Appropriate correction is required.
	Claim 11 recites “Back-sheet” in line 1.  It is unclear whether the claimed “Back-sheet” is identical to or a different feature from the claimed “Back-sheet” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “The back-sheet”.  Appropriate correction is required.
	Claim 12 recites “Back-sheet” in line 1.  It is unclear whether the claimed “Back-sheet” is identical to or a different feature from the claimed “Back-sheet” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “The back-sheet”.  Appropriate correction is required.
	Claim 14 recites “Back-sheet” in line 1.  It is unclear whether the claimed “Back-sheet” is identical to or a different feature from the claimed “Back-sheet” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “The back-sheet”.  Appropriate correction is required.
	Claim 14 contains the trademark/trade name “Joncryl ADR 4400” and “Nexamite”.   It is unclear as to how Applicant intends “Joncryl ADR 4400” and “Nexamite” to further limit 
	Claim 14 recites “(1,3 PBO (1,3-Bis(4,5-dihydro-2-oxazolyl) benzene))” in line 3.  It is unclear as to if Applicant intends actively to claim the limitation or not.  Appropriate correction is required. 
	Claim 14 recites “(1,3 PBO (1,3-Bis(4,5-dihydro-2-oxazolyl) benzene))” in line 3.  It is unclear as to what Applicant intends the limitation “PBO” to further limit.  Appropriate correction is required.
	Claim 15 recites “Photovoltaic module” in line 1.  It is unclear whether the claimed “Photovoltaic module” is identical to or a different feature from the claimed “a photovoltaic module” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “The photovoltaic module”.  Appropriate correction is required.
	Claim 16 recites “Photovoltaic module” in line 1.  It is unclear whether the claimed “Photovoltaic module” is identical to or a different feature from the claimed “a photovoltaic module” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “The photovoltaic module”.  Appropriate correction is required.
	Claim 16 recites “a back-sheet” in line 4.  It is unclear whether the claimed “a back-sheet” is identical to or a different feature from the claimed “Back-sheet” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “the back-sheet”.  Appropriate correction is required.
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over VAN DUIJNHOVEN (WO 2018087366 A1).
	Regarding claim 1, VAN DUIJNHOVEN teaches back-sheet for a photovoltaic module (see the solar cell backsheet, see Abstract, Examples, claims 1-17,) comprising a weatherable layer (see the functional layer, see Examples and claim 1; P4, the functional layer comprises the semi-crystalline polymer, examples of semi-crystalline polyesters include polybutylene terephthalate (PBT), and the functional layer according to the present invention may further comprise an inorganic filler and other additives; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the polybutylene terephthalate (PBT) with the inorganic filler for the functional layer in VAN DUIJNHOVEN, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144); Since the polybutylene terephthalate (PBT) with the inorganic filler has a capability of weather resistance, the functional layer of the polybutylene terephthalate (PBT) with the inorganic filler corresponds to the claimed “weatherable layer”), a structural layer (see the structural reinforcement layer, see Examples and claim 12) and a functional layer (see the weather-resistant layer, see Examples and claim 12) whereby one of the layers comprises impact modified polybutylene terephthalate (see the functional layer of the polybutylene terephthalate (PBT) with the inorganic filler; The inorganic filler provides the modification of impact of the polybutylene terephthalate (PBT)) and one or both of the other layers comprises a polyolefin (see the structural reinforcement layer, see Examples and claim 12; P7, The structural reinforcement layer for example comprises an engineering plastic such as polypropylene).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	VAN DUIJNHOVEN teaches the polyolefin is selected from the group consisting of optionally functionalized polyethylene homo or copolymers, optionally functionalized polypropylene homo or (block-)copolymers, cyclic olefin copolymers, polymethyl pentene, a 

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 5.
	VAN DUIJNHOVEN teaches the polyolefin is a polypropylene homo or (block-)copolymers (see the structural reinforcement layer of polypropylene).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	VAN DUIJNHOVEN teaches the weatherable layer comprises impact modified polybutylene terephthalate (see the functional layer of the polybutylene terephthalate (PBT) with the inorganic filler) and the structural layer comprises a polyolefin (see the structural reinforcement layer of polypropylene).

	Regarding claim 8, regarding the claimed limitations required by claim 1 on which claim 8 depends, VAN DUIJNHOVEN teaches back-sheet for a photovoltaic module (see the solar cell backsheet, see Abstract, Examples, claims 1-17,) comprising a weatherable layer (see the structural reinforcement layer, see Examples and claim 12; P7, The structural reinforcement layer for example comprises an engineering plastic such as polypropylene; Since the polypropylene has a capability of weather resistance, the structural reinforcement layer of the polypropylene corresponds to the claimed “weatherable layer”), a structural layer (see the functional layer, see Examples and claim 1; P4, the functional layer comprises the semi-crystalline polymer, examples of semi-crystalline polyesters include polybutylene terephthalate (PBT), and the functional layer according to the present invention may further comprise an inorganic filler and other additives; It would have been obvious to one of the ordinary skill in the 
	Therefore, VAN DUIJNHOVEN teaches the weatherable layer comprises a polyolefin (see the structural reinforcement layer of the polypropylene) and the structural layer comprises an impact modified polybutylene terephthalate (see the polybutylene terephthalate (PBT) with the inorganic filler).

	Regarding claim 9, regarding the claimed limitations required by claim 1 on which claim 9 depends, VAN DUIJNHOVEN teaches back-sheet for a photovoltaic module (see the solar cell backsheet, see Abstract, Examples, claims 1-17,) comprising a weatherable layer (see the structural reinforcement layer, see Examples and claim 12; P7, The structural reinforcement layer for example comprises an engineering plastic such as polypropylene; Since the polypropylene has a capability of weather resistance, the structural reinforcement layer of the polypropylene corresponds to the claimed “weatherable layer”), a structural layer (see the functional layer, see Examples and claim 1; P4, the functional layer comprises the semi-
	Therefore, VAN DUIJNHOVEN teaches the functional layer comprises a polyolefin or a polyolefin blend (see claim 15, which discloses wherein the adhesive layer comprises a maleic anhydride grafted polyolefin).

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 9.
	VAN DUIJNHOVEN teaches the polyolefin comprises functionalized polyolefin (see the maleic anhydride grafted polyolefin). 

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 9.
	VAN DUIJNHOVEN teaches the polyolefin blend comprises a functionalized polyolefin and a high crystalline polymer with a melting point above 150 °C (Since claim 11 further limits the polyolefin blend of claim 9, wherein the polyolefin blend is not relied on for the art rejection of claim 9, the claimed limitation required by claim 11 is considered to be already met by VAN DUIJNHOVEN).

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 1.
	VAN DUIJNHOVEN teaches the weatherable layer, structural layer and or functional layer further comprise inorganic additives or durability enlarging additives selected from the group of antioxidants, UV stabilizers, thermal stabilizers and/or hydrolysis stabilizers (P6, The functional layer according to the present invention may further comprise an inorganic filler and other additives and example of the additives are selected from UV stabilizers, anti-oxidants, thermal stabilizers and/or hydrolysis stabilizers).

	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 1.
	VAN DUIJNHOVEN teaches photovoltaic module comprising the back-sheet according to claim 1 (P8, The present invention also relates to a photovoltaic module comprising the backsheet according to the present invention; see the back-sheet discussed in the rejection of claim 1).
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over VAN DUIJNHOVEN (WO 2018087366 A1) as applied to claim 12 above, further in view of JONCRYL (Joncryl functional additives - Joncryl ADR 4400).
	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 12.
	Regarding the claimed “the weatherable layer comprises hydrolysis stabilizers which are selected from the group of Joncryl ADR 4400, carbonyl bis caprolactam or Nexamite (1,3 PBO (1,3-Bis(4,5-dihydro-2-oxazolyl) benzene))”, VAN DUIJNHOVEN teaches the weatherable layer comprises hydrolysis stabilizers (P6, The functional layer according to the present invention may further comprise an inorganic filler and other additives and example of the additives are selected from hydrolysis stabilizers), but does not explicitly disclose “selected from the group of Joncryl ADR 4400, carbonyl bis caprolactam or Nexamite (1,3 PBO (1,3-Bis(4,5-dihydro-2-oxazolyl) benzene))”.  However, JONCRYL discloses Joncryl functional additives, wherein Joncryl ADR 4400 can be used for the modification of thermoplastics such as PBT, and increases hydrolytic stability.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the Joncryl ADR 4400 for the hydrolysis stabilizers in VAN DUIJNHOVEN as taught by ABC, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over VAN DUIJNHOVEN (WO 2018087366 A1) as applied to claim 15 above, further in view of JONCRYL (Joncryl functional additives - Joncryl ADR 4400).
	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 15.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726